DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The present action, is responsive to claims filed on August 25, 2020 where claim 1 is amended, claims 2-9 are canceled and claims 10-24 are newly added. Thus, claims 1 and 10-24 are pending in the present action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 6 recite “OCV”. This should be amended to recite “open-circuit voltage (OCV)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites a mathematical concept which includes  “to thereby generate . . . a function” in lines 8, 11 and 34, “generating an evaluation function” in line 13 and 37, “calculate a group of estimation parameters “ in line 15 and 42, This judicial exception is not integrated into a practical application because “a memory” is a general-purpose memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter does not claim the use of a mathematical function that would equate to significantly more, i.e. charging the battery according to the estimation parameters. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 16-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US20150160300A1 in view of Tomura et al. US20110161025A1.
Regarding claim 1, Ishii discloses a cell state calculation apparatus (300) (Ishii; FIG. 12; ¶94), or a storage battery diagnostic device.
Ishii discloses that the apparatus includes a voltage detector (104b) configured to measure the voltage between an anode and a cathode terminal of each of N storage batteries (101-1 to 101-N) (Ishii; FIG. 12; ¶95) thus detecting N voltages. As illustrated in FIG. 12,  N is equal to or larger than 2. 
Ishii discloses a charging curve recording unit (106b), or a data storage memory, configured to record a current and a voltage of each cell (101-1 to 101-N) at the time of charge or discharge, or time-series data (Ishii; FIG. 12; ¶96). 
Ishii discloses open circuit voltage (OCV) calculation unit (108b) obtains the OCV element functions (1203) and calculates the relationship between the OCV and the charged capacity of the cell (Ishii; FIG. 7; ¶98). Further, the following equation us used to express the OCV, which includes a positive electrode OCV portion and a negative electrode OCV portion (anode and cathode) corresponding to the N storage batteries (Ishii; ¶66).

    PNG
    media_image1.png
    186
    227
    media_image1.png
    Greyscale

Ishii is silent as to storage battery model function parameter group estimation circuitry configured to generate, based on the positive electrode OCV model function and the negative electrode OCV model function, a storage battery model function corresponding to each of the N storage batteries, and to generate an evaluation function indicating an error between the time-series data stored in the data storage memory and time-series data on an estimation value calculated by using the storage battery model function, to thereby calculate such a group of estimation parameters of the N storage battery model functions corresponding to the respective N storage batteries as to minimize a value of the evaluation function.
Under the broadest reasonable interpretation “storage battery model function parameter group estimation circuitry” is circuitry designed to estimate a parameter of the battery. Tomura discloses a battery state estimating unit (110) that corrects a positive electrode open-circuit potential and a negative electrode open-circuit potential, thus having a storage battery model function (Tomura; ¶14). Parameter estimating unit (130) estimates a capacity deterioration parameter, or a group of estimation parameter, such that a rate of change in difference (estimation error) between a summed value of an actual current and a summed value of an estimated current with respect to the charging rate is minimized (Tomura; FIG. 12; abstract and ¶15). 
It would be obvious to one of ordinary skill in the art to provide the evaluation of Tomura to the cells of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery. 
Regarding claim 11, Ishii discloses that the initial value of a charged capacity qn of the anode function or a cathode function are the same among the N storage batteries is set to 0 (Ishii; ¶65).
Ishii is silent as to the group of estimation parameters of the N storage battery model functions to be calculated by the storage battery model function parameter group estimation circuitry include: at least one of a group of capacity parameters including a positive electrode capacity retention rate, a negative electrode capacity retention rate, and an SOC shift amount between a positive electrode and a negative electrode, which are different among the N storage batteries.
Tomura discloses that  at least one of a group of capacity parameters includes an SOC shift amount between a positive electrode and a negative electrode (Tomura; FIG. 3; ¶157).
It would be obvious to one of ordinary skill in the art to provide the evaluation of Tomura to the cells of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery.
Regarding claim 16, A storage battery control system, comprising storage battery diagnostic device according to claim 1.  
Ishii is silent as to a controller configured to use the group of estimation parameters of the N storage battery model functions output from the storage battery diagnostic device to generate control signals for the N storage batteries, and output the control signals to a power converter configured to control the N storage batteries.
Tomura discloses a control device (60) configured to generate a control command for controlling a drive state of load (50) based on the battery information (Tomura; ¶112). Thus, Tomura discloses controlling the output of the storage batteries. 
It would be obvious to a person of ordinary skill in the art to provide the control of Tomura with the battery estimation of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery.
Regarding claim 10, Ishii discloses a cell state calculation apparatus (300) (Ishii; FIG. 12; ¶94), or a storage battery diagnostic device. Ishii discloses that the apparatus includes a voltage detector (104b) configured to measure the voltage between an anode and a cathode terminal of each of N storage batteries (101-1 to 101-N) (Ishii; FIG. 12; ¶95) thus detecting N voltages. As illustrated in FIG. 12,  N is equal to or larger than 2. 
Ishii discloses a charging curve recording unit (106b), or a data storage memory, configured to record a current and a voltage of each cell (101-1 to 101-N) at the time of charge or discharge, or time-series data (Ishii; FIG. 12; ¶96). Further, the charging histories, of the secondary cells are also disclosed as being recorded (Ishii; ¶97). Thus, Ishii discloses M detected voltages of storage batteries stored in a past.
Ishii discloses open circuit voltage (OCV) calculation unit (108b) obtains the OCV element functions (1203) and calculates the relationship between the OCV and the charged capacity of the cell (Ishii; FIG. 7; ¶98). Further, the following equation us used to express the OCV, which includes a positive electrode OCV portion and a negative electrode OCV portion (anode and cathode) corresponding to the N storage batteries (Ishii; ¶66).

    PNG
    media_image1.png
    186
    227
    media_image1.png
    Greyscale

Ishii is silent as to storage battery model function parameter group estimation circuitry configured to generate, based on the positive electrode OCV model function and the negative electrode OCV model function, a storage battery model function corresponding to each of the N+M pieces of time-series data on the storage batteries, and to generate an evaluation function indicating an error between the time-series data stored in the data storage memory and time-series data on an estimation value calculated by using the storage battery model function, to thereby calculate such a group of estimation parameters of the N+M storage battery model functions corresponding to the respective N+M pieces of time-series data on storage batteries as to minimize a value of the evaluation function.
Under the broadest reasonable interpretation “storage battery model function parameter group estimation circuitry” is circuitry designed to estimate a parameter of the battery. Tomura discloses a battery state estimating unit (110) that corrects a positive electrode open-circuit potential and a negative electrode open-circuit potential, thus having a storage battery model function (Tomura; ¶14). Parameter estimating unit (130) estimates a capacity deterioration parameter, or a group of estimation parameter, such that a rate of change in difference (estimation error) between a summed value of an actual current and a summed value of an estimated current with respect to the charging rate is minimized (Tomura; FIG. 12; abstract and ¶15). 
It would be obvious to one of ordinary skill in the art to provide the evaluation of Tomura to the cells of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery. 
Regarding claim 17, Ishii discloses generating the positive electrode OCV model function and the negative electrode OCV model function based on a preliminary information of positive/negative electrode separation of the storage battery, the preliminary information including the mass of the cathode and anode, the initial charged capacity of the cathode and anode (Ishii; ¶42-50 and 66).
Regarding claim 18, Ishii discloses that  using a curve of an open circuit voltage of a cell in an initial state in an overlaying manner, thus showing the material type separation of the storage battery (Ishii; FIGS. 8A-8C; ¶74). 
Regarding claim 23, A storage battery control system, comprising storage battery diagnostic device according to claim 10.  
Ishii is silent as to a controller configured to use the group of estimation parameters of the N storage battery model functions output from the storage battery diagnostic device to generate control signals for the N+M storage batteries, and output the control signals to a power converter configured to control the N+M storage batteries.
Tomura discloses a control device (60) configured to generate a control command for controlling a drive state of load (50) based on the battery information (Tomura; ¶112). Thus, Tomura discloses controlling the output of the storage batteries. 
It would be obvious to a person of ordinary skill in the art to provide the control of Tomura with the battery estimation of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery.
Regarding claim 24, Ishii discloses a cell state calculation method (Ishii; FIG. 4, 6-7 and 10-11).
Ishii discloses measuring the voltage between an anode and a cathode terminal of each of N storage batteries (101-1 to 101-N) (Ishii; FIG. 12; ¶95) thus detecting N voltages. As illustrated in FIG. 12,  N is equal to or larger than 2. 
Ishii discloses a charging curve recording unit (106b), or a data storage memory, for recording a current and a voltage of each cell (101-1 to 101-N) at the time of charge or discharge, or time-series data (Ishii; FIG. 12; ¶96).
Ishii discloses generating the OCV element functions (1203) and calculates the relationship between the OCV and the charged capacity of the cell (Ishii; FIG. 7; ¶98). Further, the following equation us used to express the OCV, which includes a positive electrode OCV portion and a negative electrode OCV portion (anode and cathode) corresponding to the N storage batteries (Ishii; ¶66).

    PNG
    media_image1.png
    186
    227
    media_image1.png
    Greyscale

Ishii discloses that the initial value of a charged capacity qn of the anode function or a cathode function are the same among the N storage batteries is set to 0 (Ishii; ¶65).
Ishii is silent as to generating, based on the positive electrode OCV model function and the negative electrode OCV model function, a storage battery model function corresponding to each of the N storage batteries, and to generate an evaluation function indicating an error between the time-series data stored in the data storage memory and time-series data on an estimation value calculated by using the storage battery model function, to thereby calculate such a group of estimation parameters of the N storage battery model functions corresponding to the respective N storage batteries as to minimize a value of the evaluation function. 
Ishii is further silent as to the group of estimation parameters of the N storage battery model functions to be calculated by the storage battery model function parameter group estimation circuitry include: at least one of a group of capacity parameters including a positive electrode capacity retention rate, a negative electrode capacity retention rate, and an SOC shift amount between a positive electrode and a negative electrode, which are different among the N storage batteries.
Under the broadest reasonable interpretation “storage battery model function parameter group estimation circuitry” is circuitry designed to estimate a parameter of the battery. Tomura discloses a battery state estimating unit (110) that corrects a positive electrode open-circuit potential and a negative electrode open-circuit potential, thus having a storage battery model function (Tomura; ¶14). Parameter estimating unit (130) estimates a capacity deterioration parameter, or a group of estimation parameter, such that a rate of change in difference (estimation error) between a summed value of an actual current and a summed value of an estimated current with respect to the charging rate is minimized (Tomura; FIG. 12; abstract and ¶15). 
Tomura discloses that  at least one of a group of capacity parameters includes an SOC shift amount between a positive electrode and a negative electrode (Tomura; FIG. 3; ¶157).
It would be obvious to one of ordinary skill in the art to provide the evaluation of Tomura to the cells of Ishii in order to restrict excessive charging and discharging when the battery parameters of the battery cell change over time (Tomura; ¶3). Thus, improving the charging of a battery.
NOTE: It is acknowledged that there are two alternate diagnostic methods in claim 24 that are separated by an “or”. Thus, only the first method need be rejected, as presented above. However, the second diagnostic method would be rejected in a manner similar to claim 10.

Allowable Subject Matter
Claims 12-15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record is silent as to “voltage derivative data calculation circuitry configured to differentiate the time-series data on the N detected voltages detected by the voltage detection circuitries by the 4Docket No. 14915US01Preliminary Amendmenttime-series data on the electric quantities of the N storage batteries, to thereby calculate time-series voltage derivative data”, as recited in each of claims 12 and 19, in combination with the intervening limitations 
Claims 13-15 and 20-22 are allowable by virtue of their dependence, either directly or indirectly, upon an allowable claim.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torai et al. US20160061908A1 discloses a battery capacity measurement system that computes a difference from a reference derivative curve.
Uchino et al. US10416236B2 discloses an estimating device that estimates the degradation state of a battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859